                             UNITED STATES DISTRICT COURT
                             EASTERN DISTRICT OF WISCONSIN


JALAAN ALEXANDER MAJORS,

                       Plaintiff,

               v.                                             Case No. 20-C-1007

DYLON RADTKE, et al.,

                       Defendants.


                                             ORDER


       Plaintiff Jalaan Alexander Majors filed this action pursuant to 42 U.S.C. § 1983, alleging

that Defendants Dylon Radtke, Michelle Haese, and Mary Tallier violated his constitutional rights.

In particular, Plaintiff alleged that Defendants’ COVID-19 lockdown resulted in Plaintiff spending

24 hours a day in his cell and that he was denied certain necessities. The court screened Plaintiff’s

amended complaint on August 20, 2020, and allowed Plaintiff to proceed on his conditions of

confinement claim. Dkt. No. 15. Defendants filed an answer to Plaintiff’s amended complaint on

October 19, 2020. Dkt. No. 24.

       On December 16, 2020, Plaintiff filed a motion to dismiss the case without prejudice. That

same day, Defendants indicated that they did not oppose Plaintiff’s motion and canceled Plaintiff’s

deposition scheduled for December 17, 2020. Dkt. No. 55. The next day, Plaintiff filed a motion

to withdraw his motion to dismiss. Dkt. No. 56. Defendants filed an opposition to the motion to

withdraw, indicating that they canceled Plaintiff’s deposition in light of Plaintiff’s motion to

dismiss and the time slot for the deposition had been filled with an emergency hearing in the

Milwaukee County Circuit Court. Dkt. No. 57. Plaintiff subsequently filed a motion for sanctions,




         Case 2:20-cv-01007-WCG Filed 12/23/20 Page 1 of 3 Document 63
stating that Defendants did not advise him that they canceled his deposition. Given Plaintiff’s

prompt action in moving to withdraw his motion to dismiss, no undue delay will result if Plaintiff’s

motion to withdraw his motion for voluntary dismissal is granted. Therefore, Plaintiff’s motion

to withdraw is granted and the motion to dismiss is denied as moot. If Defendants experience

difficulty rescheduling Plaintiff’s deposition, they may request to extend the discovery and

dispositive motion deadlines. Because Defendants canceled Plaintiff’s deposition after receiving

Plaintiff’s motion to voluntarily dismiss the case, Plaintiff’s motion for sanctions is denied.

       In addition, Plaintiff has filed a fifth motion to compel Defendants to take pictures of “what

[he] asked for inside the cell room in Room F67 and F9.” Dkt. No. 60. Plaintiff’s motion will be

denied for the same reasons set forth in the court’s December 7, 2020 Order denying his motion

to compel. Dkt. No. 47.

       At this point, it is necessary to address Plaintiff’s litigation tactics and filing practices.

Plaintiff files repetitive motions that have already been rejected by the court. Plaintiff’s cumulative

motions and letters are an abuse of both this court and the judicial process as a whole. See In re

McDonald, 489 U.S. 180, 184 (1989) (“Every paper filed with [a court], no matter how repetitious

or frivolous, requires some portion of the institution’s limited resources. A part of the Court’s

responsibility is to see that these resources are allocated in a way that promotes the interests of

justice. The continual processing of petitioner’s frivolous requests for extraordinary writs does

not promote that end.”). The court has the inherent power to sanction litigants who engage in

harassing, frivolous, or abusive conduct. See Support Sys. Int’l v. Mack, 45 F.3d 185, 186 (7th

Cir. 1995). This order constitutes the final warning before the court contemplates limiting

Plaintiff’s pro se filings in this case. The court, at its discretion, may also impose other penalties.

See Alexander v. United States, 121 F.3d 312, 315 (7th Cir. 1997).



                                                  2

         Case 2:20-cv-01007-WCG Filed 12/23/20 Page 2 of 3 Document 63
       IT IS THEREFORE ORDERED that Plaintiff’s motion to withdraw his motion to

dismiss (Dkt. No. 56) is GRANTED.

       IT IS FURTHER ORDERED that Plaintiff’s motion to dismiss the case (Dkt. No. 54) is

DENIED as moot.

       IT IS FURTHER ORDERED that Plaintiff’s motion for sanctions (Dkt. No. 61) is

DENIED.

       IT IS FURTHER ORDERED that Plaintiff’s motion to compel (Dkt. No. 60) is DENIED

for the reasons set forth in the court’s December 7, 2020 Order denying Plaintiff’s motion to

compel.

       Dated at Green Bay, Wisconsin this 23rd day of December, 2020.

                                                  s/ William C. Griesbach
                                                  William C. Griesbach
                                                  United States District Judge




                                             3

          Case 2:20-cv-01007-WCG Filed 12/23/20 Page 3 of 3 Document 63
